Citation Nr: 1628201	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper.

[The issue of whether there was clear and unmistakable error (CUE) in a Board rating decision dated October 3, 1984, which denied serviced connection for bilateral hearing loss, and an injury to the left tympanic membrane with otitis media, is the subject of a separate Board decision].



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In July 2010, the RO denied a claim for service connection for diabetes.  In February 2014, the Board remanded the claim for additional development. 

In September 2014, the Board denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In October 2015, the Court issued an Order and a Memorandum Decision that vacated the Board's September 2014 decision. 

In February 2016, the RO reduced the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016.  

This claim was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

In November 2014, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left ear disability.  See VA Form 21-4138, dated in November 2014.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action.  

The issue of whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in Guam during the Vietnam War; a presumption of exposure to herbicides (Agent Orange) is not warranted. 
 
 2.  The Veteran does not have diabetes mellitus, type 2, due to his service. 


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in due to active service, nor may it be presumed to have been so incurred by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has diabetes mellitus that should be service-connected.  He primarily argues that service connection is warranted for this disability under the presumptive conditions for veterans who have been exposed to Agent Orange.  

He argues that during service in Guam in 1969, he was exposed to Agent Orange while spraying it around the perimeter of his base.  

The Board notes that additional evidence has been received following Board's September 2014 decision, and that it is not accompanied by a waiver of RO review.  However, this evidence is not relevant to the issue on appeal, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's discharges (DD Form 214) and personnel file indicate the following: the Veteran served in the Navy.  His military occupation specialty was (CA-5800) (not otherwise defined).  He had seven months of foreign and/or sea service.   He served in Guam between June 1969 and November 1969, at NAVFAC (Naval Facilities Engineering Command), Guam, during which time his rate was "CA."    

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  The Veteran's retirement examination report, dated in September 1969, shows that his endocrine system was clinically evaluated as normal.  Urinalysis was negative for sugar. 

As for the post-service medical evidence, VA progress notes, dated in 2003, note a two-year history of diabetes (about 2001).  Private treatment records also note obesity as of at least 1999.     

As an initial matter, the Board finds that the Veteran is not an accurate historian.  In determining credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the Veteran's assertions of exposure to Agent Orange from spraying foliage in Guam, the Board notes the following: the Veteran's personnel records show that he received training as a construction mechanic.  They do not indicate that he performed duties consistent with spraying foliage during service, to include more generalized duties such as gardening, groundskeeping or landscaping.  The DRPIS has concluded that exposure to Agent Orange is not shown (discussed infra).  

There is no simply objective evidence of record to support his assertion that his duties included spraying foliage near the perimeter of the U.S. Naval base in Guam.  
The Veteran's service personnel records show that he received three non-judicial punishments, and that he was not recommended for re-enlistment upon separation from service due to his disciplinary record and lack of interest in the Navy.  The Veteran's personnel file shows that he received training as a construction mechanic in 1968, and that during his service in Guam his rate was "CA."  

In addition, the Veteran's post-service history shows that he has reported multiple incarcerations, for offenses that include disorderly conduct and fighting, possession of dynamite, and stealing.  He is shown to have a post-service history of multiple treatments for substance abuse, and multiple traumatic brain injuries (TBI) as early as 1989, with a TBI from a motorcycle accident in 2008, with associated complaints of poor memory, and cognitive disorders, and diagnoses that include alcohol abuse, an anti-social personality disorder, and cognitive disorder NOS (not otherwise specified).  See e.g., October 1999 report from J.C., M.D.; March 2009 VA mental disorders examination report; VA progress notes, dated in July 2011 and March 2012.  He has repeatedly complained of financial difficulties, with frequent expression of a desire to obtain VA compensation.   See e.g., VA progress notes, dated in July 2007 (noting that he focuses on a lack of money and "not being awarded SC status"); August 2007; February 2008 (showing that he complained of "being cheated out of disability");  August 2008 (showing that he complained of being "upset" about the cost of living, not getting compensated for Agent Orange, and "not getting much back pay"); September and November of 2015 (noting threatening behavior).  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

The Board must consider this issue carefully.  The fact that the Veteran was incareaated is not a basis, in and of itself, to find that the Veteran is not an accurate historian, nor is his problems with substatnce abuse.  However, there issues, along with clear indications in this record of multiple traumatic brain injuries (TBI) as early as 1989, with a TBI from a motorcycle accident in 2008, with associated complaints of poor memory, the Board can not ignore.  

At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890).  In this case, the Veteran appears to believe his recollection as to what happened in service about 45 years ago.  However, this testimony is at odds with the contemporaneous evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  There is significant evidence in this record that suggest the Veteran's recollection of spraying herbicides in Guam is highly inaccurate, making it less likely than not (a less than 50% chance) that these events occurred.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

In summary, the Veteran's assertion of exposure to Agent Orange is not supported by the evidence, and there is evidence of cognitive and memory impairment, criminal convictions, threatening behavior, self-interest, and a desire for monetary gain.  All of these factors, taken together, must be considered in any evaluations of the facts of this case. 

Given the foregoing, the Veteran is found not to be an accurate historian.  Caluza, see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In reaching this decision, the Board has considered the article submitted by the Veteran (discussed infra), as well as the Court's October 2015 decision, which noted, in association with the Board's negative credibility determination in September 2014, that the Board "failed to address whether the evidence of record represented a complete account of herbicide use at the U.S. Naval Station in Guam," and "whether use of listed herbicides for small-scale purposes, such as clearing foliage around the base, was the type of information that would be recorded in the available sources."   

As to whether the evidence of record represents "a complete account of herbicide use at the U.S. Naval Station in Guam," and "whether use of listed herbicides for small-scale purposes, such as clearing foliage around the base, was the type of information that would be recorded in the available sources," there is no basis in the record to find that a more detailed record of herbicide use on Guam exists, or that DPRIS' research was incomplete or inadequate.  See generally Woods v. Gober, 14 Vet. App. 214, 220 (2000) (applying the presumption of regularity "to all manner of VA processes and procedures"); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  It is also extremely unlikely that any such records from more than 45 years ago exist, assuming that they ever existed. 

In any event, given the aforementioned evidence, even assuming that small scale use of herbicides would not normally have been recorded in the available sources, in the context of a credibility determination, the Veteran's duties are not shown to have been consistent with spraying foliage, and there is a sufficient basis to find that the Veteran is not a credible historian.  Caluza; Wilson; Dalton.  Simply stated, even if this did occur, the Veteran was not part of this effort. 

With regard to exposure to Agent Orange during service, the Board finds that exposure to Agent Orange is not established.  

Internal correspondence from the RO shows that in April 2012, the RO attempted to verify the Veteran's claim of exposure during service on Guam with the Compensation and Pension (C&P) Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE.  

That same month, C&P, via e-mail at VAVBAWAS/CO/211/AGENTORANGE, stated that their information showed that herbicides and spray equipment were stored on Guam during the Korean War (1951-1953) but never used, that following the armistice all herbicides and equipment were shipped back to Fort Detrick, Maryland, and that since that time, there is no DoD (Department of Defense) record of any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location on Guam.  It was further noted that since the Veteran served on Guam approximately 16 years after all stored herbicides were removed, it is unlikely that he was exposed, and that no additional evidence could be provided to support the Veteran's claim.  It was stated that regional offices should send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information in support of the claim, unless the claim is inherently incredible, it clearly lacks merit, or if there is no reasonable possibility that further VA assistance would substantiate the claim.  

In a memorandum, dated in May 2012, the RO concluded that the information required to corroborate the Veteran's claimed Agent Orange exposure was insufficient to send to the JSRRC for verification.  

In February 2014, the Board remanded this claim.  The Board stated that, based on the Veteran's statements and service personnel records, that there was sufficient information to conduct research of the Veteran's claimed in-service herbicide exposure with the JSRRC.  The Board therefore directed that an attempt be made to verify the Veteran's claimed in-service herbicide exposure.

In a memorandum, dated in February 2014, the Defense Personnel Records Information Retrieval System (DPRIS) stated that they had reviewed the command history from the U.S. Naval Station, Guam.  However, the history does not document the spraying, testing, storage, or usage of Agent Orange on Guam.  The DPRIS further stated that they had researched other available historical information and that it does not document the spraying, testing, storage, or usage of Agent Orange on Guan.  DPRIS stated that therefore, they could not provide information to substantiate the Veteran's possible exposure to Agent Orange while stationed in Guam.

In summary, the evidence shows that the C&P was unable to verify the Veteran's claim of exposure to Agent Orange, and that the DPRIS reviewed the command history from the U.S. Naval Station, Guam, but that it determined that the history does not document the spraying, testing, storage, or usage of Agent Orange on Guam.  The DPRIS further stated that they had researched other available historical information, and that it does not document the spraying, testing, storage, or usage of Agent Orange on Guan.  The Veteran's personnel records show that he received training as a construction mechanic.  They do not indicate that he performed duties consistent with spraying foliage during service.  There is no objective evidence of record to support his assertion that his duties included spraying foliage near the perimeter of the U.S. Naval base in Guam.  The Board therefore finds that the evidence is insufficient to show that the Veteran was exposed to Agent Orange during service and that the evidence, overall, is against this finding. 

In reaching this decision, the Board has considered the Court's October 2015 decision, which noted, in relevant part, that the Board "failed to address whether the evidence of record represented a complete account of herbicide use at the U.S. Naval Station in Guam," and "whether use of listed herbicides for small-scale purposes, such as clearing foliage around the base, was the type of information that would be recorded in the available sources."   The Veteran has also argued that three previous Board decisions appeared to rely upon an article (i.e., a map, table and appendix), which he has submitted to VA, from the Agency for Toxic Substances and Disease Registry, entitled "Public Health Assessment Anderson Air Force Base, Yigo, Guam."  However, the Board finds that this evidence is insufficient to establish exposure to Agent Orange.  

Board decisions are not precedential and the Board is not required to be consistent in its decision making.  See 38 C.F.R. § 20.1303 (2015).  Rather, Board decisions are subject to variance.  Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014).  

Here, the title of the submitted article indicates that it is focused on a geographical area of Guam called Yigo,  The associated map indicates the following: Yigo is in the Northeastern part of Guam.  The Air Force uses/used 39 landfills in Yigo, all of which contain dioxins, or other contaminants or toxins, in their soil and/or groundwater.  

The Veteran's base ("NAVFAC") is located in the middle of Guam, in an area that is not contiguous with Yigo.  

In summary, there is nothing in the article to show that the Veteran's base (NAVFAC) used, stored or otherwise had Agent Orange during his service at that base.  Although previous Board decisions may have conceded exposure to Agent Orange for other veterans, in part, on the basis of this evidence, this evidence is insufficient to show that the Veteran, who served at NAVFAC with the Navy, was exposed to Agent Orange.  Id.  The other evidence in this record supports the finding that, in this case, this is the correct determination. 

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a basis other than exposure to Agent Orange, the Veteran is not shown to have any relevant symptoms during service, he did not receive any relevant treatment during service, and he is not shown to have diabetes upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

The medical evidence indicates that the Veteran was first found to have the claimed condition in about 2001.  This is about 31 years following separation from service.  

The Veteran has not alleged that he had a continuity of symptomatology since his service, and he has been found not to be an accurate historian.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that the claimed condition is related to service.  Simply stated, both service records, and post-service records, provide evidence (overall) against this claim. 

The Veteran's primary argument is that he has diabetes mellitus, type 2, due to exposure to Agent Orange, during service in Guam.  

The provisions at 38 C.F.R. § 3.307(a)(6)(i) state:

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 

See 38 C.F.R. § 3.307(a)(6)(i).

Exceptions to the requirement for service in the Republic of Vietnam, above, have been made for certain veterans with qualifying service in Thailand and Korea.  These exception are not shown to apply to the Veteran, who does not have such qualifying service.  See M21-MR, Part IV.ii.2.C.10.  

The Veteran has not presented any evidence to show that he is competent to render an opinion as to the chemical makeup of any substances he used during service.  Therefore, he is not competent to state that he was exposed to chemicals that were with the meaning of an "herbicide agent" as defined at 38 C.F.R. § 3.307(a)(6)(i).  The Board has determined that exposure to Agent Orange is not established, supra.  Accordingly, the claim must be denied.

The issue on appeal is based on the contention that diabetes mellitus was caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent medical opinion of record in support of the claim, and exposure to Agent Orange is not established.  In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value. 

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has diabetes mellitus, type 2, due to his service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  In this regard, in a memorandum, dated in January 2008, the RO determined that no additional records from the Minneapolis VA Medical Center (VAMC) were available (Minneapolis VAMC records dated through 2015 were subsequently obtained).  In a memorandum, dated in July 2012, the RO determined that records from the Social Security Administration were not available. 

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, diabetes is not shown during service, or for many years after service, the Veteran has been found not to have been exposed to Agent Orange, and not to be an accurate historian, and there is no competent opinion of record in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341   (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not accurate, as in this case).

In February 2014, the Board remanded this claim.  The Board directed that an attempt be made to verify the Veteran's purported in-service herbicide exposure.  That same month, the DRPIS concluded that exposure to Agent Orange was not shown.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for diabetes is denied.





REMAND

In February 2016, the RO reduced the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016.  

In April 2016, a timely notice of disagreement was received.

A statement of the case has not yet been issued as to the issue of whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper.  Because a timely NOD was filed to the February 2016 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


